Exhibit 10.55

October 5, 2004

Mr. Kenneth ParentChief
Operating OfficerThe
Mills Corporation
1300 Wilson Boulevard
Suite 400
Arlington, VA 22209



Dear Ken:

This letter shall serve to acknowledge and confirm our understanding and
agreement regarding certain issues that have arisen between the partners in
connection with the signing today of the Ground Lease with the New Jersey Sports
and Exposition Authority and the draft First Amendment to the Limited
Partnership Agreement of Meadowlands Mills/Mack-Cali Limited Partnership.
Specifically, we agree to the following, notwithstanding any provisions to the
contrary in the Limited Partnership Agreement or the draft Amendment thereto:

1.     With respect to distributions of the unwind payments from the NJSEA and
any other moneys received after the unwind, the distributions shall be made in
the following order of priority:

        a.        First to Mack-Cali Meadowlands Entertainment L.L.C.
(“Mack-Cali”) of an amount equal to $6,700,000, to equalize the $26,800,000
payment made for the Empire Tract;

        b.        Next to the partners, 80% to Meadowlands Mills Limited
Partnership (“Mills”) and 20% to Mack-Cali, until Mack-Cali’s invested capital
is reduced to $7,000,000 (hereinafter referred to as “M-C’s Invested Capital”);

        c.        Next to Mills to return the balance of the $160,000,000 not
theretofore returned to Mills; and

        d.        Thereafter 80% to Mills and 20% to Mack-Cali until all
unrecovered capital is returned.

2.     With respect to decisions to be made concerning the unwinding of the
transaction with the NJSEA, the parties agree that they will cooperate and seek
to reach a mutual decision whether to continue to pursue the transaction or to
unwind. If there is an involuntary unwind due to injunctive or other relief,
beyond all reasonable legal remedies that the Partnership can pursue, then the
transaction will be unwound and any cash proceeds or other assets will be
distributed according to paragraph 1 above. If the transaction is otherwise
unwound over the objections of Mack-Cali then any cash or other assets will be
distributed according to paragraph 1 above and Mills will either (i) pay to
Mack-Cali the M-C Invested Capital, or (ii) assign over to Mack-Cali all of
Mill’s right, title and interest in and to the project.

--------------------------------------------------------------------------------


3.     The parties agree that they will cooperate to complete in an expeditious
manner the draft First Amendment to the Partnership Agreement incorporating
these agreements and such other matters agreed to by the parties.

Please acknowledge your agreement to the foregoing by signing the enclosed
counterpart of this letter where indicated below and returning such counterpart
to my attention.

Sincerely,

MACK-CALI REALTY CORPORATION


By:  /s/ Mitchell E. Hersh
——————————————
        Mitchell E. Hersh
        President and Chief Executive Officer


Agreement acknowledged this ____ day of October, 2004

THE MILLS CORPORATION

By:   /s/ Kenneth Parent
——————————————
        Kenneth Parent
        Chief Operating Officer